Citation Nr: 0526641	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

In a decision dated in December 1996, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for a left knee disability on the basis that no 
clinical relationship had been demonstrated between the 
veteran's post-service left knee disability and his in-
service complaints.  He again sought service connection for 
the left knee disability and this claim was denied by the 
Regional Office (RO) in a rating action dated in April 2001.  
He was provided with notice of this determination and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  In August 2002, the veteran 
submitted a claim for service connection for a left knee 
disability.  By rating action dated in September 2003, the RO 
concluded that the additional evidence was not new and 
material, and the veteran's claim for service connection for 
a left knee disability remained denied.  He has appealed this 
determination to the Board.  

The Board observes that the veteran perfected an appeal with 
respect to his claim for service connection for a left hip 
disability.  However, subsequent to his substantive appeal, 
in a Statement in Support of Claim dated in November 2004, he 
withdrew this claim from appellate consideration.  
Accordingly, this decision is limited to the issue set forth 
on the previous page.


FINDINGS OF FACT

1.  By rating decision dated in April 2001, the RO concluded 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a left knee 
disability.  The veteran was notified of this decision and of 
his right to appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the April 2001 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The RO's decision of April 2001, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  The evidence received since the April 2001 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2002 
letter from the RO to the veteran that was issued prior to 
the initial AOJ decision.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, as well as private and 
VA records and the report of a Department of Veterans Affairs 
(VA) examination.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

New and material evidence 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for a left knee disability was in April 
2001.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence that was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.



The "old" evidence of record

The service medical records disclose that the veteran was 
seen in March 1969 and noted that he had sustained a twist 
injury to the left knee the previous day.  Mild effusion and 
swelling of the left foot were reported.  He was seen in the 
orthopedic clinic later that day and the impressions were 
medial ligament strain and to rule out a tear of the medial 
meniscus.  A cast was applied.  The cast was removed when he 
was seen in April 1969.  It was indicated that he had post-
immobilization stiffness.  He was referred for physical 
therapy.  He was returned to full duty in May 1969, and was 
advised to continue exercises.  It was noted in June and July 
1969 that the veteran continued to have left knee pain.  It 
was stated in September 1969 that he had experienced 
continuous left knee pain since the injury six months 
earlier.  An examination revealed atrophy of the quadriceps.  
There was full range of motion and no effusion.  The 
impression was quadriceps atrophy secondary to a medial 
meniscus injury.  

On a report of medical history in July 1971, the veteran 
related a history of swollen or painful joints.  In the 
physician's summary, the examiner noted knee sprain in the 
past, but none now.  A clinical evaluation of the lower 
extremities on the separation examination in July 1971 was 
normal.

Private medical records dated from 1973 to 1993 have been 
associated with the claims folder.  In September 1973, the 
veteran reported that he had injured the left knee more than 
two years earlier.  He stated that he tore tendons and 
cartilage.  He asserted that he had been playing volleyball 
the previous day and thought he had torn the tendons and 
cartilage again.  An examination revealed swelling of the 
knee bursa.  More than normal movement was noted with drawer 
sign.  A ligament strain of the left knee was noted.  The 
veteran complained of left knee pain in October 1993.  He 
reported that he had dropped a transmission on it.  X-ray 
studies were unremarkable for fracture or dislocation.  The 
diagnosis was left knee strain.  

A VA examination of the joints was conducted in January 1994.  
The veteran reported that he stepped into a hole while he was 
jogging in service.  He maintained that he twisted the knee.  
He asserted that the left knee was swollen when he woke up 
the next day and he sought treatment for it.  He claims that 
he was told that ligaments and tendons in his knee had been 
damaged.  He also alleged that he jumped from the back of a 
truck several months later and the left knee "popped out and 
popped back in" place.  He indicated that he was able to 
walk after this and that he did not report it to anyone.  He 
stated that he was involved in a motor vehicle accident in 
1979 or 1980 and that he sustained a fracture of the left hip 
and he recalled that his left knee was swollen at that time.  
X-ray studies of the left knee revealed degenerative changes 
in the medial compartment of the joint and the patellofemoral 
joint.  The diagnoses were deficiency of the left anterior 
cruciate ligament and degenerative joint disease of the left 
knee.

Additional private medical records have been associated with 
the claims folder.  The veteran was seen by a private 
physician in July 1996.  He reported that he initially 
injured his left hip while playing football in service.  The 
pertinent diagnoses were post-traumatic arthritis and 
probable anterior cruciate ligament deficiency of the left 
knee with significant muscular wasting.  It was reported in 
December 1997 that the veteran had fallen out of a truck and 
landed on his left knee.  

The April 2001 decision 

By rating action dated in April 2001, the RO found that the 
additional evidence was not new and material, and the 
veteran's claim for service connection for a left knee 
disability remained denied.

The additional evidence 

VA outpatient treatment records dated from 1994 to 2002 are 
of record.  The veteran was seen in orthopedic clinic in 
January 1994.  He described being injured in service.  The 
impressions were left knee anterior cruciate ligament 
deficiency and possible left medial meniscus tear.  The 
records dated in 2001 to 2002 reflect treatment for left knee 
complaints.  It was reported in February 2001 that the 
veteran related he had a left knee dislocation in service 
after being pinned through the distal femur and that he was 
placed in traction.  In February 2002, the veteran had 
complaints of bilateral knee pain.  It was noted that the 
mechanism of injury was in the service.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

As noted above, the Board originally denied the veteran's 
claim for service connection on the basis that there was no 
medical evidence to link the post-service left knee 
disability to his in-service symptoms.  In April 2001, the RO 
concluded that new and material evidence had not been 
received and, accordingly, the claim for service connection 
for a left knee disability remained denied.

The evidence submitted since the RO's April 2001 
determination includes private and VA medical records and the 
veteran's testimony at a hearing before the undersigned.  The 
evidence reflects treatment for his left knee condition many 
years following his discharge from service.  The Board 
acknowledges that when the veteran was seen at the VA in 
January 2002 for complaints including left knee pain, it was 
noted that the "mechanism of injury" was in service.  This 
was based on the history provided by the veteran, and not 
based on the objective clinical record which established that 
the veteran's in-service left knee complaints had resolved by 
the time of his separation from service.  In addition, the 
Board has considered the veteran's testimony at his hearing 
in June 2005.  It is true, as he asserted, that he was 
treated for his left knee less than two years after service.  
In addition, the Board points out that when he was treated in 
1973, he described an injury to the left knee that occurred 
on the day prior to seeking treatment.  In any event, this 
evidence was of record at the time of the April 2001 RO 
determination.  Although the reports showing recent treatment 
for the left knee disability constitute new evidence, in that 
it was not previously of record, it cannot be deemed to be 
material since it merely confirms that the veteran has had 
complaints concerning his left knee, information that was 
known at the time of the April 2001 RO decision.  The 
recently received evidence, considered in conjunction with 
the record as a whole, does not suggest that the veteran had 
a left knee disability in service, or that arthritis was 
documented within one year of his discharge from service.  

The Board finds that the additional evidence is merely 
cumulative and does not relate to the basis for the prior 
final denial.  Evidence noting that the veteran has been 
treated for a left knee disability following service was 
previously of record.  The additional evidence, considered in 
conjunction with the record as a whole, provides no findings 
suggesting that any left knee disability is related to 
service.  The additional evidence reflects treatment for a 
left knee disability many years after service, and has no 
bearing on the question whether it is related to service.  As 
such, the deficiency noted as the basis for the prior final 
denial remains unestablished.  There is no clinical evidence 
suggesting that the veteran's current left knee disability, 
include arthritis, is related to service.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for a left 
knee disability is not reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, the appeal is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


